Title: From Thomas Jefferson to Arthur S. Brockenbrough, 12 December 1822
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Dec. 12. 22.
In inclose you a letter recieved yesterday from our engraver in New York. I shall write to Colo Peyton how to dispose of the prints, in the meantime I shall be glad have a remittance of the 150.D. made to mr Maverick which I promised should be done as soon as I should recieve his bill.I am waiting for your acct Apr. to October, to send our Report to the legislature, as also the estimate of the probable cost of the library. friendly salutationsTh: Jefferson